DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolby et al., (US PUB 2018/0196643) in view of Battaglia (US PUB 2020/0233790 hereinafter Battaglia).

As to claim 1, Dolby teaches a method, comprising: 
accessing, by a processor (“one or more processing units (e.g., processors) 152” figure 1 and para. 0027), a first server (“…server…” para. 0055) associated with a first provider of at least one application programming interface (API) (“these APIs are under the control of independent providers...” would include first provider, para. 0022); 
automatically selecting, by the processor, the at least one API provided by the first provider (“a tool that automatically generates a web application programming interface (API) specification from web API documentations. The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface ( API) calls…” para. 0003) and (“…the Doc2Spec tool can generate the web API specification 120 in any formal web API specification format such as OpenAPI (or Swagger), API Blueprint, or RAML, or any other format. The format of the specification 
;
constructing a list of features associated with the selected at least one API  (“…the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079);  
	parsing, by the processor, a first HyperText Transfer Protocol (HTML) page  associated with the selected at least one API (“…the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags” para. 0079); 
	extracting, by the processor, API object information (“…The Doc2Spec tool extracts the base URL 121, the path templates 122-125, and their associated HTTP request types and query parameters from the web API document 110 and stores the extracted information in the web API specification as web API specification….” Para. 0029 , 0036, 0042 – 0044, 0059) and (“The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface (API) calls…” para. 0003 and 0078) API object information based on: b) parsing the first HTML page (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079); and 
c) constructing, by the processor, a machine-readable API specification (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” para. 0092).  

Dolby does not but Battaglia teaches
automatically simulating, by the processor, at least one user interaction (“…The behavior logic allows a service to be configured for interacting with a simulation of a full implementation of the API corresponding to the API specification and for interacting with different response scenarios of the API. Because the API behaviors may be encoded in the separate API behavior file, the behaviors may be changed without needing to reparse the API specification, generate API endpoints for testing the API specification, and dispersing the endpoints to designers…” para. 0027) and (“…the user may iterate on the design of the API specification 230, simulate the updated API, receive further feedback, validate whether the API operates as desired, and design a service for interacting with the API based on the API specification 230…” para. 0033) and (“…This mock implementation 250 (i.e., a mock instance) may simulate the API handling and responding to such an API request…” para. 0036) and c) automatically simulating the at least one user interaction (“…The behavior logic allows a service to be configured for interacting with a simulation of a full implementation of the API corresponding to the API specification and for interacting with different response scenarios of the API…” para. 0027, 0029 - 0033); and 
based on the extracted API object information (“…the parse may also be configured to parse an API behavior file that is associated with the API specification 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Battaglia because Battaglia would provide user API designer to interact or simulate APIs (para. 0014, 0032 – 0036). 

As to claim 2, Dolby and Battaglia teaches the method of claim 1, Dolby teaches further comprising: 
parsing, by the processor, a second HTML page associated with the selected at least one API (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079) and (“…iteratively downloads all linked subpages…” steps are repeated for linked subpages including second HTML page, para. 0088 and 0093); 
extracting API object information based on parsing the second HTML page (“…The tool extracts a base uniform resource locator (URL) string from the received ;
	wherein constructing the machine-readable API specification further comprises constructing the machine-readable API specification based on the parsing (“…The extracted information is placed in the constructed web API specification according to a designated format such as OpenAPI …” para. 0092).
Dolby does not but Battaglia teaches
automatically simulating, by the processor, at least one user interaction (“…The mocking server may parse the API behavior file to generate behavior logic that is invoked when requests are sent to the mock implementation of the API, and the mock implementation of the API is executed and responses are generated based on the behavior logic. The behavior logic allows a service to be configured for interacting with a simulation of a full implementation of the API corresponding to the API specification and for interacting with different response scenarios of the API. Because the API behaviors may be encoded in the separate API behavior file, the behaviors may be changed without needing to reparse the API specification, generate API endpoints for testing the API specification, and dispersing the endpoints to designers…” para. 0027) and (“…This mock implementation 250 (i.e., a mock instance) may simulate the API handling and responding to such an API request…” para. 0036) and based on the automatic simulating (“…the parse may also be configured to parse an API behavior file that is associated with the API specification 230…” para. 0032) and (“…In these cases where the mocking service 200 is built into an API designer tool, a user may validate an API specification 230 created or modified in the API designer tool using feedback from the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Battaglia because Battaglia would provide user API designer to interact or simulate APIs (para. 0014, 0032 – 0036). 

As to claim 3, Dolby and Battaglia teaches the method of claim 1, Dolby teaches wherein constructing the list of features further comprises: Page 3 of 10
constructing a list of features selected from the group of: HTML object information, Document Object Model (DOM) objects, Cascading Style Sheet (CCS) objects, HTML tags, or a combination thereof (“the Doc2Spec tool parses the web API documentation page into a document object model (DOM) tree, with each node representing the rendered text from the fragment of the HTML page enclosed in a pair of matched tags…” para. 0079).  

As to claim 4, Dolby and Battaglia teaches the method of claim 1, Dolby teaches wherein extracting API object information further includes: 
automatically extracting API object information further based on the constructed list of features and API object information values (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying .  

As to claim 5, Dolby and Battaglia teaches the method of claim 1, Dolby teaches wherein automatically selecting further comprises: 
determining, by the processor, a presence of an interactive object on a second HTML page associated with the API, the interactive object being a uniform resource locator (URL) (“…The tool extracts a base uniform resource locator (URL) string from the received documentation by identifying URL strings in the documentation that are valid web application programming interface (API) calls…” abstract, and para. 0003); and 
Dolby does not but Battaglia teaches
automatically simulating interaction of a user with the URL to access information regarding the selected at least one API (“…The user may simulate mock requests 245 to this mock model 240 via the user interface 220. An API request may be formatted as a link to a particular uniform resource locator (URL) and may include an endpoint, a method, one or more headers, and a set of data …” para. 0036). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Battaglia because Battaglia would provide user API designer to interact or simulate APIs (para. 0014, 0032 – 0036). 

As to claim 6, Dolby and Battaglia teaches the method of claim 1, wherein automatically simulating user interactions on the first HTML page further comprises Dolby does not but Battaglia teaches: 
programmatically simulating at least one of scrolling, logging in, clicking on a link, clicking on a button, dragging-and-dropping, selecting, or a combination thereof (“The input module 510 may manage input signals for the apparatus 505. For example, the input module 510 may identify input signals based on an interaction with a modem, a keyboard, a mouse, a touchscreen, or a similar device…” para. 0057).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Battaglia because Battaglia would provide user API designer to interact or simulate APIs (para. 0014, 0032 – 0036, and 0057). 


As to claim 7, Dolby and Battaglia teaches the method of claim 1, Dolby teaches wherein constructing the machine-readable API specification further comprises: 
constructing an OpenAPI (OAS) Specification based on semi-structured extracted data (“In OpenAPI specifications, a base URL is constructed…” para. 0030).  

As to claim 8, Dolby and Battaglia teaches the method of claim 7, Dolby teaches wherein constructing the OAS specification further comprises: 
constructing the OAS specification in JavaScript Object Notation (JSON) or YAML Ain't Markup Language (YAML) (“Within_JSON: The value of this feature is true if the URL string is inside valid JavaScript Object Notation (JSON) within a pair of matched HTML tags…” para. 0049).
  
As to claim 9, Dolby and Battaglia teaches the method of claim 1, Dolby teaches wherein accessing the first server further comprises: accessing a semi-structured API platform (“the specifics on how APIs should be used, application developers often depend on online documentations, many of which are semi-structured Hypertext Markup Language ( HTML) based pages” para. 0022).  

As to claim 10, Dolby and Battaglia teaches the method of claim 1, Dolby does not but Battaglia teaches further comprising: training a machine-learning model to automatically construct the machine-readable API specification based on the extracted API object information (“…  When a mocking service simulates a full implementation of an API, simulation behavior may be limited to the behaviors encoded in the API specification…” para. 0004) and (“…the parse may also be configured to parse an API behavior file that is associated with the API specification 230…” para. 0032) and (“…In these cases where the mocking service 200 is built into an API designer tool, a user may validate an API specification 230 created or modified in the API designer tool using feedback from the mocking service 200. Based on the mock response 255 received from the server 205, the user may iterate on the design of the API specification 230, simulate the updated API, receive further feedback, validate 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dolby by adopt the teachings of Battaglia because Battaglia would provide user API designer to interact or simulate APIs (para. 0014, 0032 – 0036). 

As to claim 11, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches a memory (“RAM”, para. 0099); a processor (element processing unit 152 of figure 1) operatively coupled to the memory, the processor configured to perform operations.

As to claims 12 - 16, see rejection for claims 2 – 6 above respectively.

As to claim 19, see rejection for claim 9 above.

As to claim 20, this is non-transitory computer-readable media claim of claim 1.  See rejection for claim 1 above.  Further, Dolby teaches one or more non-transitory computer-readable media (“computer readable storage medium” para. 0099) containing instructions which, when executed by one or more processors (element processing unit 152 of figure 1), cause a system to perform operations, the operations. 


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Wolfram, (US PAT 10,430,511), discloses methods and systems for generating application programming interfaces (title, abstract, and figures 1 – 37).
Relyea, (US PUB 2005/0091576), discloses programming interface for a computer platform (title, abstract, and figures 1 – 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194